FILED
                            NOT FOR PUBLICATION                             JUL 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BOBBY J. CAUDILL,                                No. 12-35586

               Plaintiff - Appellant,            D.C. No. 3:12-cv-05065-RBL

  v.
                                                 MEMORANDUM*
UNITED STATES DEPARTMENT OF
TREASURY,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Bobby J. Caudill appeals pro se from the district court’s judgment

dismissing his action challenging levies imposed by the Internal Revenue Service

(“IRS”) to collect unpaid taxes for tax years 1999 and 2000. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo a dismissal on the basis of the

applicable statute of limitations. Torres v. City of Santa Ana, 108 F.3d 224, 226

(9th Cir. 1997). We affirm.

      Because Caudill did not allege a basis for subject matter jurisdiction, the

district court properly construed the complaint as seeking damages under 26 U.S.C.

§§ 7432 and 7433 and dismissed the action because it was not filed within the two-

year statute of limitations. See 26 U.S.C. § 7432(d)(3); 26 U.S.C. § 7433(d)(3).

      Under the Anti-Injunction Act, 26 U.S.C. § 7421, the district court lacked

jurisdiction over Caudill’s request for injunctive relief. See J.J. Re-Bar Corp. v.

United States (In re J.J. Re–Bar Corp.), 644 F.3d 952, 955 (9th Cir. 2011) (Anti-

Injunction Act precludes federal jurisdiction over actions seeking to enjoin the

IRS’s tax collection efforts).

      AFFIRMED.